Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
All of the references cited in the International Search Report have been considered.  The most pertinent of these references have been applied below.
	
	
Election/Restrictions

The applicant has elected Species IB (claims 1 and 5-7) without traverse.  It is duly notified claims 2-4 belong to Species IA, as indicated in the restriction requirement.
This restriction is made FINAL.  See previous action for the reasons of applying restriction. 
The examiner urges an amendment of combining claim 3 with claims 1, 9, 18, and 26 to facilitate the prosecution. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 5-7 (is)are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 5 recites a range without reference.  It is unclear whether the range is referred to the monomer, polysulfide, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 5-6 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kousaka et al. (US 20090259001 listed in IDS and ISR).
Kousaka (claims, abs., examples, 1, 13, 17-20, 24-36, Tables) discloses a polysulfide (showing a dimer structure) that meets the claimed one:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
and dimethyltin dichloride (0.1 parts by mass) .

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.
In light of this, one of ordinary skill would at once envisage selecting the aforementioned R3 monomer as 1,2,3-trimercaptopropane to anticipate claims 1 and 5-6, because a genus may be so small that, when considered in light of the totality of the circumstances, it would anticipate the claimed species or subgenus. For example, it has been held that a prior art genus containing only 20 compounds and a limited number of variations in the generic chemical formula inherently anticipated a claimed species within the genus because “one skilled in [the] art would... envisage each member ” of the genus. In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962).

Claim(s) 1 and 5-6 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griebel et al. (listed in IDS and ISR).
Griebel (abs., examples, figure 15) discloses a polysulfide:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 

Claim(s) 1 and 5-7 is (are) rejected under 35 U.S.C. 103 as being unpatentable over Retsch et al. (US 20120224139).
Retsch (claims, abs., examples, 2, 36-51, 59, 7, 180-183, 375) discloses a polymer comprising polysulfide segments comprising monomers of a mixture of dithiol and an exemplary compound having more than two thiol functional groups:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
. The reaction mixture comprising 25-1000 ppm dibutyl tin dilaurate.
	In light of this, one having ordinary skill in the art would obviously recognize to prepare the claimed copolymer by selecting aforementioned dithiol and trithiol, because  although many compositions are disclosed in the reference and therefore anticipation does not appear to be present, it has been held that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of these combination less obvious (Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir. 1989).  

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE FANG/Primary Examiner, Art Unit 1766